Citation Nr: 0717602	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  99-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
cervical and thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1986 to November 1994.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1997 rating decision by the Honolulu Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, among other 
things, continued 10 percent rating for cervical strain with 
chronic neck and mid-back pain.  In November 2004 the veteran 
testified at a Central Office hearing before the undersigned; 
a transcript of that hearing is of record.  In March 2005, 
the Board remanded the claim for further development.


FINDINGS OF FACT

The veteran's residuals of a cervical spine injury include 
arthritis and moderate, but not greater limitation of motion; 
limitation of motion to 15 degrees or less or ankylosis is 
not shown.


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's residuals 
of a cervical spine injury. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5290 (2003), 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim seeking an increased 
rating for cervical and thoracic spine disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
January 2001, December 2003, September 2005 (pursuant to the 
March 2005 Board remand), and August 2006 letters, the RO or 
the Appeals Management Center (AMC) notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim; of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The September 2005 letter advised the veteran to 
submit "any evidence that has not previously been considered 
in [his] possession that pertains to [his] claim."  The 
October 1997 rating decision, the April 1999 statement of the 
case (SOC), and the August 2000 rating decision provided the 
text of applicable regulations, and explained what the 
evidence showed and why the claim was denied.  In September 
2003, the spine regulations were revised.  In a November 2003 
supplemental SOC, the veteran was specifically advised of the 
regulation changes and both the old and new criteria were 
applied to the claim.  A March 2005 Board remand also 
specifically notified the veteran of the regulation changes 
and ordered a new VA examination to incorporate the new 
criteria.  The claim was subsequently readjudicated in a 
December 2006 supplemental SOC. 

An August 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to an increased rating for a cervical 
and thoracic spine disorder. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO/AMC prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In a May 2006 statement, the 
veteran's representative stated that the veteran did not have 
any further evidence to submit.  

The veteran's relevant records have been secured.  The RO 
arranged for VA medical examinations.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

II.  Factual Background

1996 to 1999 VA outpatient treatment records showed treatment 
for neck pain.  A May 1996 x-ray of the cervical spine was 
negative.  An August 1999 x-ray report noted that very little 
change occurred compared to the May 1996 x-ray.  There was no 
evidence of disk space narrowing, subluxation, or old 
fracture.  The minimal degenerative changes were probably 
compatible with the veteran's age.  There was no significant 
abnormality.  Another August 1999 x-ray reported minimal 
thoracic scoliosis.  

An April 1997 neurology consult found mild tenderness to the 
left posterior neck with mildly limited left lateral flexion.  
There was no sign of radiculopathy.  

On September 1999 VA examination, it was reported that range 
of motion in the neck was normal.  Flexion was to 30 degrees; 
hyperextension was to 30 degrees; rotation was to 50 degrees; 
and lateral flexion on either side was to 30 degrees.   
Compression of the neck during rotation produced no pain.  
There was no tenderness in the cervical spine or in the 
paracervical muscle.  There was no tenderness of the bony 
prominence.  Tendon reflexes were normal, and sensations were 
normal.  There was no atrophy or weakness.  The examiner 
added that it appeared that the neck pain was the early stage 
of a headache.  Both on physical examination and on x-ray 
examination, there was no objective evidence of abnormality 
in the cervical spine.  The x-rays were entirely normal.  The 
veteran had no symptoms when he moved his neck in any way 
even when his neck was compressed on motion.  The examiner 
indicated that the veteran's cervical spine disorder was 
related to his headache disorder.  He stated that the 
headaches appeared to be a muscle tension problem that spread 
into a headache periodically.  The effect of the headaches 
appeared to be the 30-day loss on employment every year and 
the chronicity of its going on from year to year negated the 
possibility of having a cervical strain which should not last 
more than 60 days.   

On November 2000 VA neurology examination, the diagnosis was 
thoracic outlet syndrome which produced strange feelings in 
the right upper arm and sometimes the right leg.  

A December 2000 record from Honolulu VA Medical Center (VAMC) 
showed that the thoracic outlet syndrome was resolved.  

On July 2001 VA examination, the veteran reported pain in the 
neck and upper back since 1991.  He would take Motrin about 
three times per month.  There were no periods of flare-ups.  
He was a substance abuse counselor at a prison and the pain 
would affect his typing and writing.  Range of motion studies 
of the cervical spine were:  rotation to 45 degrees on the 
right side and to 20 degrees on the left side, flexion was to 
46 degrees, extension was to 18 degrees, and lateral bending 
was to 22 degrees on the right side and 15 degrees to the 
left side.  There was no pain on motion, spasm, weakness, 
tenderness, or deformity.  The musculature of the back was 
well-developed.  There were no neurological abnormalities.  
The diagnosis was cervical and dorsal spine strain.   

2001 to 2004 treatment records from Honolulu VAMC showed 
treatment for neck pain and thoracic pain, including physical 
therapy approximately from May to September 2002.  A July 
2002 record reported neck and upper thoracic pain that was 
treated with manual therapy and stretching.  The manual 
therapy was intended to increase mobility and reduce muscular 
tightness.  The impression on a December 2002 x-ray report 
was degenerative joint disease of the lower cervical spine 
with mild neural foramina narrowing at C3 and C5 on the 
right.  In February 2004, the veteran was treated for mid-
thoracic back pain that radiated around to his right lateral 
chest.  Objective observation revealed that he moved around 
easily.  The mid-upper back was non-tender to palpation.  The 
lateral thoracic chest was mildly tender to palpation along 
axillary clavicular line and midclavicular line.  

A June 2002 statement from a co-worker indicated that he 
observed the veteran fall while he was walking and that the 
veteran ascended and descended stairs slowly.  

2002 to 2005 treatment records from Dr. J. T. showed 
treatment for complaints of back pain.  A June 2004 
radiographic report included a negative impression of the 
cervical spine.  An October 2004 radiographic report 
indicated mild levoscoliosis of the upper thoracic spine.  

A July 2003 VA neurological examination was unremarkable.  

On October 2003 VA examination, it was noted that the 
veteran's claims file was reviewed.  The examiner noted that 
the veteran's cervical and thoracic spine pain was very 
poorly documented in the records other than it keeps 
recurring in all observations in all reports, but there were 
no diagnostic studies and no objective findings to document 
the presence of these two conditions. 

On examination, there was no tenderness.   There was full 
range of motion in the veteran's back and his cervical spine.  
There were normal tendon reflexes, and normal sensations in 
the lower extremities.  In the upper extremities, he had 
normal tendon reflexes and normal sensations.  There was no 
localized tenderness anywhere about the neck.  An x-ray 
examination revealed what appeared to be a congenital 
scoliosis in the cervical thoracic junction with 
osteoarthritic changes at least two, possibly three levels in 
the cervical spine and these degenerative changes were 
manifested by osteophytes.  The veteran was quite active, had 
no difficulty getting on and off the examining table, and 
moved his neck normally in the normal fashion.  He simply did 
not show any evidence of discomfort, in spite of the fact 
that he complained of severe pain.  He indicated that when 
the pain became severe he would take Motrin and that relieved 
the pain.  This was suggestive that he had pain that could be 
relieved by another mild antalgesic of very much the same 
magnitude of aspirin.  The impression was that he continued 
to have somatization problems and tended to magnify his pain.  
The examiner noted that he was unable to detect evidence of 
cervical spine discomfort.  It appeared that the cause of the 
discomfort was the scoliosis which was probably present 
through his entire adult life and now is manifesting itself 
with degenerative changes on the vertebrae involved in the 
scoliosis.  He had no thoracic spine symptoms and no thoracic 
spine pain.  The diagnosis was congenital scoliosis of the 
cervical thoracic junction and osteoarthritis of the lower 
cervical spine.  

During his November 2004 Central Office hearing, the veteran 
indicated that he had painful motion in his upper back and 
neck area on a daily basis.  He experienced pain when he 
turned his neck, when he would bend over, when he sat for any 
period of time, or even sometimes while he was lying down in 
bed.  

A September 2005 statement from Dr. C. N. indicated that he 
treated the veteran primarily for neck pain and stiffness and 
headaches from 1995 to the present.  The diagnosis included 
chronic cervical and thoracic strain, multiple cervical and 
thoracic vertebral chiropractic subluxation, and probable 
degenerative cervical and thoracic spine.  Dr. C. N. noted 
that chiropractic treatments seemed to provide temporary pain 
relief and was effective at quelling his back exacerbations, 
but would not resolve the veteran's chronic condition.   

On January 2006 VA examination, it was noted that the 
veteran's claims file was reviewed.  The veteran reported 
that his back pain progressed to the point where it was 
constant and varies between 4 and 8 or 9 on a scale of 10.  
He took Motrin 800 mg a day and Neurontin 1200 mg a day.  The 
Motrin helped, but the Neurontin did not.  He tried 
alternative methods including acupuncture, chiropractic, and 
massage therapy.  The massage therapy helped him the most.  
There were no flare-ups or incapacitating episodes.  X-rays 
in the past showed minor degenerative arthritis in his neck 
and a normal thoracic spine.  He did not use a brace.  He 
worked as a substance abuse counselor and did not have 
trouble which limited his ability to earn a living in this 
capacity.  Physical examination revealed no resting distress.  
He had mild parascapular discomfort, more in the left 
rhomboid area than the right.  A rough assessment of his 
thoracic spine movements was all that was medically feasible 
and it appeared to be normal.  An examination of the neck 
revealed that there was paracervical muscle spasm 
bilaterally, which would be described as moderate.  Passive 
movements of the neck were normal.  He had 60 degrees of 
flexion; 50 degrees of dorsiflexion; 30 degrees of right 
flexion, 30 degrees of left flexion, which was associated 
with mild pulling on his right side; and 70 degrees of right 
and left rotation.  Other than the left flexion, the 
movements were pain free, and there was no additional 
limitation noted in the range of motion from repeated 
movement causing pain, fatigue, weakness, or lack of 
endurance.  

An August 2006 VA examination noted that the c-file was 
reviewed.  Physical examination revealed no parascapular 
tenderness.  Flexion was 0 to 66 degrees, extension was 0 to 
17 degrees, right lateral flexion as 0 to 19 degrees, left 
lateral flexion was 0 to 20 degrees, right lateral rotation 
was 0 to 71 degrees, and left lateral rotation was 0 to 44 
degrees.  There was no tenderness in the arms or hands and 
there was no sensory loss.  The diagnosis was dorsal spine 
strain.  



III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's cervical spine disability has been rated under 
Code 5290.  A 10 percent rating is warranted if the 
limitation of cervical spine motion is slight; a 20 percent 
rating, if moderate; and a 30 percent rating, if severe. 38 
C.F.R. § 4.71a (in effect prior to September 26, 2003).

The veteran has given credible testimony that he often has 
periods of neck pain.  Based on his complaints of neck pain, 
VA examination findings, and the principles outlined in 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds 
that the veteran's cervical spine disability most closely 
approximates impairment characterized as moderate limitation 
of motion.  Accordingly, the veteran is entitled to a 20 
percent rating under Code 5290.

However, cervical spine motion is not limited to an extent 
warranting a 30 percent rating under Diagnostic Code 5290.  
The veteran does not wear a neck brace.  On January 2006 VA 
examination, moderate paracervical muscle spasms were found 
bilaterally.  Range of motion studies showed that he had 60 
degrees of flexion; 50 degrees of dorsiflexion; 30 degrees of 
right flexion, 30 degrees of left flexion, which was 
associated with mild pulling on his right side; and 70 
degrees of right and left rotation.  Other than the left 
flexion, the movements were pain free, and there was no 
additional limitation noted in the range of motion from 
repeated movement causing pain, fatigue, weakness, or lack of 
endurance.  The most recent range of motion studies of record 
(August 2006) revealed extension of 17 degrees, flexion of 66 
degrees, right lateral flexion of 19 degrees, left lateral 
flexion of 20 degrees, right lateral rotation of 71 degrees, 
and left lateral rotation of 44 degrees, reflecting no more 
than moderate loss of motion.  Additional factors that could 
provide a basis for higher rating have also been considered.  
However, it is not shown that the veteran has any functional 
loss that would allow for a rating in excess of 20 percent. 
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).

Under the criteria in effect from September 26, 2003, a 30 
percent rating is warranted under the general rating formula 
when forward flexion of the cervical spine is limited to 15 
degrees or less.  Here, the veteran's cervical spine 
disability does not approximate such level impairment; motion 
has consistently been reported as greater.

There is no evidence of cervical disc disease, and the 
criteria for rating such do not apply.




ORDER

A 20 percent rating is granted for residuals of a cervical 
spine injury, subject to the regulations governing payment of 
monetary awards.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


